Citation Nr: 0409451	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma.   
 
2.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  This case came before the Board of Veterans' Appeals 
(Board) from a November 2001 RO rating decision which denied 
service connection for soft tissue sarcoma (of the right side 
of the neck and left hand, claimed as due to Agent Orange 
exposure) and denied an increase in a 50 percent rating for 
service-connected PTSD.  


FINDINGS OF FACT

1.  The veteran served in Vietnam, but he has not had and 
does not currently have soft tissue sarcoma.   
 
2.  The veteran's service-connected PTSD results in total 
occupational and social impairment due to various symptoms.  


CONCLUSIONS OF LAW

1.  Claimed soft tissue sarcoma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1968 to December 1970, including service in Vietnam.  Among 
his decorations is the Combat Infantryman Badge.  His service 
medical records do not show any sarcoma. 

Post-service medical records do not show any sarcoma.  VA 
treatment records show that in June 1989 the veteran was seen 
for a cyst on the right cheek of about a month's duration.  
He also reported that for about two years he had a growth of 
the left fourth (ring) finger.  In July 1989, the right cheek 
growth was surgically removed, and the pathology report 
indicated it was an epidermal inclusion cyst.  Records from 
August 1989 show that the growth of the left fourth finger 
was removed, and pathology study showed it to be a benign 
(non-malignant) giant cell tumor of the tendon sheath.

The veteran underwent a VA psychiatric examination in August 
1997.  The diagnoses were mild PTSD, history of alcohol 
abuse, and a personality disorder.  

In November 1997, service connection and a 50 percent rating 
were granted for PTSD. 

In March 2001, the veteran submitted claims for service 
connection for soft tissue sarcoma of the right side of the 
neck and left hand (claimed as due to Agent Orange exposure 
in Vietnam), and for an increased rating for his service-
connected PTSD.  

VA treatment records from 2001 indicate that the veteran was 
treated for several disorders including PTSD.  A March 2001 
treatment entry related assessments which included PTSD.  A 
July 2001 treatment entry noted that the veteran reported a 
chief complaint of not being able to sleep and of having 
family problems.  His wife reported that sometimes he would 
not bathe or change clothes, unless he was going to the 
doctor.  She stated that the veteran was disturbed by 
fireworks and by being in a crowd and that he preferred to be 
alone.  Nightmares of Vietnam with sweats and irritability 
were also noted.  The veteran had a slight odor and appeared 
exhausted.  He sat calmly and was not agitated.  He was alert 
and oriented times four and made moderate eye contact.  He 
was anxious, his affect was blunted, and his mood was 
depressed.  He was not suicidal or homicidal and was not 
manic.  He stated that he heard voices at home and people 
moving around who were not there.  The examiner indicated 
that the veteran was generally paranoid and that his insight 
and judgment were adequate.  The diagnosis was PTSD with 
dissociative symptoms.  A GAF score of 31 was assigned.  

The veteran underwent a VA Agent Orange examination in July 
2001.  His Vietnam service was noted.  It was noted he had 
suffered some benign skin growths and one small abscess.  It 
was noted that his skin turgor was normal and that there were 
no suspicious lesions.  The examiner reported that the 
veteran was alert and oriented times four, that his memory 
was intact, and that his mood was appropriate.  The diagnoses 
included Agent Orange exposure and PTSD.  There was no 
diagnosis of sarcoma.

The veteran underwent a VA psychiatric examination in October 
2001.  It was noted that the veteran was currently attending 
a PTSD group at a VA facility and that he was taking 
medications.  He reported that his symptoms of PTSD were 
pretty bad sometimes, especially at night when he could not 
sleep.  He noted that sometimes his symptoms were not that 
bad.  The veteran checked symptoms on his symptoms and 
problems checklist including too much depression, wanting to 
hurt or kill someone, lying, poor eating habits, difficulty 
going to sleep, waking up too early and not being able to go 
back to sleep, lack of sexual desire or interest, combat-
related PTSD symptoms, difficulty finding and keeping a job, 
having unnecessary conflicts with bosses or with co-workers, 
loneliness or isolation from people, others taking unfair 
advantage of him, financial problems, legal problems, and 
lack of decent housing.  He reported that he completed the 
ninth grade.  He stated that he had been unemployed since 
1996 or 1997.  The veteran noted that he would cut a few 
yards, and what prevented him from working was primarily his 
back pain.  He stated that his low frustration tolerance and 
anger also prevented him from working.  The veteran noted 
that he had trouble getting along with coworkers and bosses.  
He noted that his relationship with his wife was tenuous 
because he had frequent arguments.  The veteran also 
indicated that he and his wife have their ups and downs, but 
that they got along fine.  He reported that he had five 
children and that his family was close knit.  The veteran 
stated that he did not have friends and that he did not like 
to be in crowds.  He admitted to drinking alcohol and denied 
any history of violence or assaultiveness.  It was noted that 
the veteran's current psychological functional status in 
regard to employment was severely impaired and that he was 
moderately impaired in regard to routine responsibilities or 
self-care.  He was reported to be moderately impaired in 
regard to family role functioning and to be severely impaired 
in regard to interpersonal relationships.  The veteran stated 
that both his pain and his PTSD symptoms caused anger, but 
that the PTSD symptoms were the more predominant cause of 
anger.  

The examiner reported that the veteran did not demonstrate 
any impairment of thought process or communication.  It was 
noted that he denied delusions, but said that he formerly had 
delusions.  The veteran reported that he heard voices, but 
that he could not make out what they were saying.  The 
examiner indicated that the veteran denied suicidal thoughts, 
but that he had homicidal thoughts at times.  It was reported 
that such thoughts were not directed at any particular person 
and that he had no plans or intent to harm anyone.  The 
examiner stated that the veteran was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
The examiner noted that the veteran was not well oriented to 
time, but that he was oriented to place, situation, and 
person.  The veteran demonstrated some short-term memory 
impairment.  Rate and flow of his speech were normal, and 
there were no irrelevant, illogical, or obscure speech 
patterns.  He reported symptoms of major depression, 
depressed mood, and anxiety.  The examiner stated that the 
veteran demonstrated impaired impulse control to the extent 
that he could not readily inhibit his anger.  The examiner 
indicated that the veteran had symptoms of dysthymia and 
appeared to demonstrate symptoms of alcohol abuse.  It was 
noted that he had symptoms of panic disorder and various 
personality disorders.  The diagnoses were panic disorder 
without agoraphobia; PTSD, chronic; dysthymic disorder; 
alcohol abuse; and personality disorder, not otherwise 
specified (with schizoid, avoidant, narcissistic, antisocial, 
schizotypical, borderline, and paranoid features).  The 
examiner indicated that the GAF score due to a panic disorder 
equaled 55; the GAF score due to PTSD equaled 45; the GAF 
score due to alcohol abuse equaled 55; the GAF score due to a 
dysthymic disorder equaled 55; the GAF score due to a 
personality disorder, not otherwise specified, equaled 55; 
and the overall GAF score equaled 55.  The examiner commented 
that there appeared to be some linkage between the veteran's 
PTSD symptoms and his impairment in functional status and 
quality of life.  The examiner also remarked, however, that 
there were a number of other factors that influenced his 
quality of life as well, including his medical problems, 
pain, and alcohol abuse.  The examiner stated that the 
veteran's social isolation and his inability to get along 
with other people in a work situation were caused in part by 
his PTSD.  The examiner indicated that the veteran's alcohol 
abuse appeared to contribute significantly to his symptoms of 
depression, PTSD, and dysthymia, and that his alcohol abuse 
probably contributed to disinhibiting his anger and 
aggressiveness.  It was noted that, in addition, his anger 
was exacerbated by his chronic low back pain.  

VA treatment records in October 2001 note PTSD symptoms.  

In his August 2002 substantive appeal, the veteran reported 
that his work ability was severely affected by his PTSD 
condition.  He stated that although he may have previously 
indicated that he was unable to work because of his back 
condition, the primary reason for his inability to work was 
that he was unable to interact with other people because of 
his PTSD.  He noted that his PTSD also affected his ability 
to interact socially and that his medication had been 
increased because his condition had worsened.  He stated that 
he believed that the evidence showed treatment for soft 
tissue sarcoma of the right side of the neck and left hand 
and that such was due to Agent Orange exposure.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Service Connection for Soft Tissue Sarcoma 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for certain specified diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, and this includes soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) if manifest to a compensable degree 
at any time after service.  For this purpose, "soft-tissue 
sarcoma" includes the following:  adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The veteran claims he has had soft tissue sarcoma of the 
right side of the neck and left hand, and that such is due to 
Agent Orange exposure in Vietnam.  However, the service 
medical records from the veteran's 1968-1970 active duty show 
no sarcoma, and the post-service medical records also show no 
sarcoma.  Medical records show that in 1989 the veteran had a 
right cheek epidermal inclusion cyst removed, and in 1989 he 
also had removal of a benign (non-malignant) giant cell tumor 
of the tendon sheath of the left fourth finger.  These are 
not soft tissue sarcoma.  A malignant giant cell tumor of a 
tendon sheath would be a soft tissue sarcoma, but a non-
malignant (benign) giant cell tumor of a tendon sheath is not 
a soft tissue sarcoma.  

One requirement for service connection is the current 
presence of a claimed disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997).  Competent medical evidence indicates that 
the veteran has not had and does not currently have soft 
tissue sarcoma.  As a layman, the veteran is not competent to 
give a medical opinion on diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As the medical evidence 
indicates that the veteran does not have soft tissue sarcoma, 
there is no basis for service connection.  Since the 
preponderance of the evidence is against the claim for 
service connection soft tissue sarcoma, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Increased Rating for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence shows that the veteran has not been employed in 
many years.  He is married but apparently has significant 
problems getting along with others.  At the 2001 VA 
psychiatric examination, the examiner assigned a GAF score of 
45 due to PTSD, which under DSM-IV indicates serious social 
and occupational impairment (such as no friends and unable to 
hold a job).  An earlier 2001 VA treatment record noted PTSD 
with a GAF score of 31, which is indicative of an inability 
to work and major impairment in social functioning.  

Viewing all the evidence, and with consideration of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), there 
appears to be a reasonable basis for finding that the 
veteran's PTSD, which has been rated 50 percent for many 
years, has increased in severity and now results in total 
occupational and social impairment.  This supports a 100 
percent rating for PTSD under Code 9411.  On this basis, an 
increased 100 percent rating for PTSD is granted.  


ORDER

Service connection for soft tissue sarcoma is denied.  

An increased 100 percent rating for PTSD is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



